*The Chancellor :—The right of Mrs. Wood to a share of her father’s estate did not accrue till after her marriage, which brings this case within the exception contained in the statute in favor of femes covert. It does not appear when the $500 which was received by Biker as guardian, was paid to him. As to that, he was bound to account when she became of age. The statute would not commence running until the expiration of his trust, even if it can be considered a bar in any case of a direct trust. If the statute of limitations was a good defence to one part of the complainant’s demand, it is not properly pleaded as a bar to the whole. As Mrs. Wood was both an infant and feme covert, and the latter disability still continues, the plea is bad in substance.
It must be overruled with costs; and the defendants must answer the bill and pay the costs within twenty days after service of a copy of this decree.